Citation Nr: 1819050	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  11-33 444	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an effective date earlier than February 3, 2016, for the grant of a total disability rating based on individual employability (TDIU).

2.  Entitlement to an effective date earlier than February 3, 2016, for the grant of basic eligibility for Dependents' Educational Assistance (DEA) benefits.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to June 1969.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2016 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2013, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing is of record.

This case was last before the Board in June 2016, when the TDIU claim was remanded for further development.  On remand, the agency of original jurisdiction (AOJ) granted the TDIU claim with an effective date of February 3, 2016, the date on which the RO had received a VA Form 21-8940, the Veteran's official TDIU application.  He since, however, has appealed that effective date of the TDIU and the same effective date for his DEA.


FINDINGS OF FACT

1.  A formal claim of entitlement to a TDIU was received in February 2016.

2.  The Veteran's service-connected disabilities are type II diabetes with diabetic retinopathy, evaluated as 20-percent disabling; diabetic nephropathy, evaluated as 60-percent disabling; peripheral neuropathy of the left lower extremity associated with the type II diabetes, evaluated as 40-percent disabling; peripheral neuropathy of the right lower extremity associated with type II diabetes, evaluated as 40-percent disabling; peripheral neuropathy of the right upper extremity, evaluated as 30-percent disabling; peripheral neuropathy of the left upper extremity, evaluated as 20-percent disabling; and open-angle glaucoma, bilateral eyes, evaluated as 10-percent disabling.  The combined rating for these service-connected disabilities meets the schedular criteria for a TDIU as of May 12, 2006.

3.  The Veteran completed a bachelor's degree, worked for his family business from 1969 to 2001, and was last gainfully employed in 2001, when he sold the family business.

4.  A January 2008 correspondence from the Veteran's representative is the first claim for an increased rating for one of the Veteran's service-connected disabilities.  The claim included VA medical records reflecting worsening of his diabetic retinopathy as of December 28, 2007.

5.  The evidence shows his service-connected disabilities, even in December 2007, precluded him from obtaining or maintaining employment that could be considered substantially gainful versus just marginal in comparison, when also considering his level of education, prior work experience and training, but not his advancing age and disabilities that are not service connected.


CONCLUSIONS OF LAW

1.  The criteria are met for an earlier effective date of December 28, 2007, for the grant of the TDIU, but not for an even earlier date.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.340, 3.341, 3.400, 4.15, 4.16, 4.18, 4.19 (2017).

2.  The criteria also are met for an earlier effective date of December 28, 2007, for the grant of basic eligibility for DEA benefits, but not for an even earlier date.  38 U.S.C. § 5110; 38 C.F.R. §§ 3.151, 3.155, 3.400.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159 (b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Veteran was notified in an April 2016 letter of the type of evidence and information needed to substantiate his claims and of his and VA's respective responsibilities in obtaining the necessary supporting evidence.  As specifically concerning the earlier-effective-date claims now at issue, he was told how VA determines a "downstream" disability rating and effective date once a claim for service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He also was notified of the evidence and/or information that was already in the RO's possession, of the additional evidence and/or information needed from him, as well as of the evidence VA was responsible for getting, and advised of the information VA would assist in obtaining on his behalf.

Regarding the additional obligation to assist the Veteran with these claims, VA obtained his post-service medical records and the reports of relevant examinations and opinions in furtherance of these claims.  He had pertinent examinations in May 2011, April 2015, March 2016, and a private vocational rehabilitation assessment in July 2016.  The collective effect of the examinations and opinions, that is, when considering them in the aggregate, is that there was the required 

consideration of the relevant history, acknowledgment of pertinent complaints and pleadings, as well as explanatory rationale for all conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  The Board thus finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning these claims being adjudicated has been met.  38 C.F.R. § 3.159(c)(4).  Consider also that a "retrospective" medical opinion is not needed in this instance to determine the functional limitations owing to his service-connected disabilities prior to the date at issue - February 3, 2016 - inasmuch as there already is sufficient evidence in the file to make this critical determination.  See Chotta v. Peake, 22 Vet. App. 80 (2008).

Moreover, there was compliance with the Board's June 2016 remand instructions, certainly substantial compliance.  See Stegall v. West, 11 Vet. App. at 271.  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran and his representative have not argued that any error or deficiency in the notice or assistance received concerning these claims was unduly prejudicial, meaning outcome determinative of these claims.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). 

Accordingly, the Board concludes that VA has satisfied its duties to notify and assist the Veteran with these claims.  Therefore, the Board may proceed with adjudicating these claims, particularly since the Board is granting, rather than denying, these claims.  38 U.S.C. § 5103A(a)(2); 38 C.F.R. § 3.159(d).


Legal Standards

The Veteran is claiming entitlement to an earlier effective date for the award of his TDIU and DEA.  He contends that he has been unable to work since 2001, when he sold his small, family insurance business because of the worsening of his later-service-connected disabilities (but that all originated from his underlying diabetes).  He believes the TDIU therefore should be awarded from 2001, when he sold his business, or alternatively since May 12, 2006, when he first satisfied the threshold minimum rating requirements of 38 C.F.R. §4.16(a) for consideration of a TDIU on a schedular basis rather than extra-schedular basis instead under the special provisions of § 4.16(b).

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  A claim for a TDIU is also a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999). 

The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1). 

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the 

increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400(o)(1), (o)(2); VAOPGCPREC 12-98 (1998). 

As to the terms "application" or "claim," the Board notes that once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. §§ 3.157(b)(1), 3.155(a). 

A TDIU award of benefits, itself, may be granted where the schedular rating is less than total, but when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Also applicable in this case, 38 C.F.R. § 4.16(a)(2) says for the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered one disability when the disabilities result from common etiology or single incident.

Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

Unlike the regular disability rating schedule that is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The Veteran has the following service-connected disabilities: type II diabetes with diabetic retinopathy, rated 20-percent since May 12, 2006; diabetic nephropathy, rated 60-percent from May 17, 2016; peripheral neuropathy left lower extremity associated with type II diabetes, rated 20-percent from May 12, 2006 and 40-percent from February 3, 2016; peripheral neuropathy right lower extremity associated with type II diabetes, rated 20-percent from May 12, 2006 and 40-percent from February 3, 2016; peripheral neuropathy right upper extremity, rated 20-percent from May 12, 2006 and 30-percent from February 3, 2016; peripheral neuropathy left upper extremity, rated 20-percent from May 12, 2006; and open angle glaucoma, bilateral eyes, rated 10-percent from January 30, 2008.  

The Veteran was granted service connection for diabetes mellitus with mild diabetic retinopathy in a February 2007 rating decision, with an effective date of May 12, 2006.

In January 2008, the Veteran, through his representative, requested a separate and distinct disability rating in regards to his eye disability.  In another correspondence of January 2008, the Veteran submitted VA progress notes from December 28, 2007 reflecting moderate to high risk glaucoma, mild nonproliferative retinopathy, and prescribed eye drops and Travatan for treatment.  

During a February 2011 VA examination, the VA examiner opined that the Veteran's service-connected eye disabilities did not have a functional impact on his daily activities.  

During a May 2011 VA Diabetes Mellitus examination, the VA examiner did not provide a response to the question regarding the functional impact of the Veteran's service connected disabilities.  

During an April 2015 VA examination, the VA examiner opined that the Veteran's service-connected eye disabilities did not have a functional impact on him.  

In June 2016, the Board granted an earlier effective date for the bilateral open-angle glaucoma associated with diabetes mellitus type II and consequent diabetic retinopathy; denied a separate compensable rating for the diabetic retinopathy; and as the claim for a TDIU had been filed close in time to the Board's adjudication, and the AOJ did not have the opportunity to evaluate the TDIU claim in the first instance, the Board instead remanded this derivative TDIU claim for further development and consideration.

In January 2016 correspondence from the Veteran's representative, he argued that the Veteran had first met the schedular criteria for a TDIU on May 12, 2006, and consequently is entitled to a TDIU as of that date.  38 C.F.R. § 4.16(a).  Further, the Veteran's representative argued that the Veteran had last worked around 2001, when he sold his property and casualty insurance business.  

In the report of a January 2016 private vocational assessment, S.G. reviewed the Veteran's file and conducted a telephone interview with him.  She reviewed his service-connected disabilities, diabetes mellitus, type II, and residuals of diabetes mellitus to include, diabetic retinopathy, bilateral lower and upper extremity peripheral neuropathy, and open angle glaucoma.  She noted that the Veteran has a bachelor's degree and has worked as an insurance agent in, and eventually owner of, his family business from 1969 to 2001.  She opined that the Veteran required assistance for visual activities and was unable to work a full-time schedule due to his inability to complete work tasks independently.  Further, she added that he was able to work as long as he did only due to the flexibility of owning his own business and having his wife nearby to assist him.  She addressed the previous medical opinions, which assert that his eye conditions do not keep him from working, but noted that while they can assess the physical restrictions and limitations, they cannot translate that information into an adequate assessment of the Veteran's ability to perform a work task.  

On his February 2016 VA Form 21-8940, official TDIU application, the Veteran reported that his service-connected disabilities kept him from obtaining or maintaining substantially gainful employment.  He asserted that he requires daily eye drops, has decreasing vision, and is unable to operate a motor vehicle safely.  Further, he reported that his bilateral lower neuropathy also negatively impacts his ability to drive.  The Veteran stated that when he was working as an insurance agent, which he owned with his wife, his eyesight issues required multiple reviews of documents and that his wife needed to help him to read documentation.  The Veteran reported that his bilateral upper extremity neuropathy made it difficult for him to do things around the house, to include yard work, due to the weakness in his arms and his grip.  Similarly, he asserted that his bilateral lower extremity neuropathy made it difficult for him to maneuver himself throughout the day, due to weakness, numbness, and instability.  He asserted that this keeps him from being able to climb stairs.  

A social security statement, received by VA in February 2016, reflects that the last year the Veteran contributed to social security was 2001.  

In an April 2016 argument by the Veteran's attorney, he alleges that the claim for TDIU should be considered part in parcel of the Veteran's pending appeal for bilateral retinopathy associated with type II diabetes mellitus.  

A disability benefits questionnaire for the Veteran's eyes, received May 2016, reflects that the Veteran's bilateral eye disability and visual performance has very little functional impact.  A disability benefits questionnaire for the Veteran's diabetes mellitus type II, also received May 2016, reflects that the functional impact of his diabetes is poor balance, need for a cane to stand, and weakness which causes him to be unable to walk for longer than 10-15 minutes at a time.

In a June 2016 sworn statement from the Veteran's wife, she asserted that she co-owned the property and casualty insurance company with the Veteran, until approximately 2000, when they chose to sell due to the Veteran's worsening conditions.  She stated that the Veteran started as an insurance agent in the 1970's with the company and eventually took over the business, as it was a family business.  She also stated that the Veteran never took time off due to illness but eventually his mobility and eyesight worsened to a point that it was difficult to run a business.

In a July 2016 statement from the Veteran's attorney, he again presented the argument that the claim of TDIU should not be adjudicated as a new claim, but as a claim part in parcel of his increased rating claims. 

The VA Form 21 P-4185, Report of Income from Property or Business, received February 2017, reflects that he has had no income from his previously-owned insurance business since 2000, when they sold the business due to his deteriorating health.   

In an October 2017 letter from the AOJ, the VA advised the Veteran that the claim for an earlier effective date for TDIU was being adjudicated part in parcel with the June 2016 Board remand, instead of as a separate claim.  

Analysis

After considering the collective body of evidence, the Board concludes that a TDIU was warranted prior to February 3, 2016.  When considering this Veteran's employment and educational background, as well as the medical and lay evidence of record, in addition to affording him the benefit of the doubt, the Board finds that the evidence supports granting a TDIU from an earlier effective date of December 28, 2007, when he became schedularly and factually qualified for a TDIU.

In granting a TDIU as of February 3, 2016, the RO/AOJ already has conceded the Veteran is unemployable owing to his service-connected disabilities - the type II diabetes mellitus and the several consequent residuals of it (retinopathy, nephropathy, upper and lower extremity peripheral neuropathy, etc.).  

Prior to February 3, 2016, service connection was in effect for type II diabetes with mild diabetic retinopathy, rated 20-percent since May 12, 2006; diabetic nephropathy, rated 60-percent from May 17, 2016; peripheral neuropathy left lower extremity associated with type II diabetes, rated 20-percent from May 12, 2006 and 40-percent from February 3, 2016; peripheral neuropathy right lower extremity associated with type II diabetes, rated 20-percent from May 12, 2006 and 40-percent from February 3, 2016; peripheral neuropathy right upper extremity, rated 20-percent from May 12, 2006 and 30-percent from February 3, 2016; peripheral neuropathy left upper extremity, rated 20-percent from May 12, 2006; and open angle glaucoma, bilateral eyes, rated 10-percent from January 30, 2008.  The combined rating for these service-connected disabilities was 70 percent from May 12, 2006, 80 percent from January 30, 2008, 90 percent from February 3, 2016, and 100 percent since May 17, 2016.  Thus, pursuant to 38 C.F.R. § 4.16(a)(2), the Veteran satisfies the threshold minimum rating requirements for a TDIU as of May 12, 2006, since his service-connected disabilities are of a common etiology, that being all originate from his type II diabetes mellitus, and therefore are considered a single (collective) disability, rated above 60 percent as of that date.  Thus, there is no need to instead resort to being considered for this benefit under the special extra-schedular provisions of § 4.16(b).  The schedular criteria for a TDIU are met.

The Board will next address the Veteran's theory of entitlement to an earlier effective date in 2001 for his TDIU.  He has asserted that, since he was last gainfully employed during that year (in 2001), when he sold his insurance business due to his worsening eventually-service-connected disabilities, that date should serve as the basis for the eventual award of his TDIU.  The Board is aware that SSA records indicate that 2001 was the last year he had an income above the poverty line.

Marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also however may be held to exist on a facts-found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop) even when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.18.  While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides." Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment," noting the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 


Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment." 38 C.F.R. § 4.16(a).  See also Moore, 1 Vet. App. at 358  .

This, alone, however, is insufficient on its face to warrant a TDIU.  In 2001 the Veteran was not service connected for any disability, and as a TDIU is assigned by regulation, which provides that an award of this benefit is based on the functional impact or impairment owing to service-connected disabilities, entitlement to a TDIU in 2001 is not warranted simply because the Veteran did not at that time have any adjudicated service-connected disabilities to base any derivative entitlement to a TDIU on.  38 C.F.R. § 4.16.

The Veteran's second theory of entitlement is for an effective date of May 12, 2006.  His combined rating for his service-connected disabilities was 70 percent as of May 12, 2006, pursuant to 38 C.F.R. § 4.16(a)(2).

The January 2016 private Vocational rehabilitation assessment indicates that the Veteran's service-connected glaucoma and diabetic retinopathy as well as other residuals from his service-connected diabetes mellitus type II, which cause weakness and difficulty driving or walking for longer than 10-15 minutes, all contribute to him being unable to retain substantially gainful employment.  He has a Bachelor's degree and extensive experience in the insurance field.  However, the medical and lay evidence indicates he is unable to walk or drive for extended periods of time, which is necessary for an insurance worker of his type.  Also, the evidence of record indicates that his eye sight makes it difficult to fill out forms, so he requires assistance from others with these type of tasks.  Together, his entire disability picture keeps him from substantially gainful employment even in a sedentary position without significant accommodations.  This type of accommodation is tantamount to marginal, not substantially gainful, employment.  38 C.F.R. § 4.18.  The insurance business is his sole experience for over 30 years, indeed, virtually since his time in service, with a specific skill set that is not easily transferrable to another occupation, especially when considering his functional limitations owing to his type II diabetes mellitus and associated complications.  Therefore, the evidence reflects that these service-connected disabilities, particularly in combination, have precluded him from securing or following substantially gainful employment since May 12, 2006, when he met the schedular criteria for a TDIU according to § 4.16(a).

However, regardless of the Veteran's service-connected disabilities meeting the schedular requirements of 4.16(a), the Board must also determine the effective date for his TDIU.  He was granted service connection for diabetes mellitus type II with diabetic retinopathy in a February 2007 rating decision, effective May 12, 2006.  In correspondence of January 2008, through his representative, he informed VA of his intent to obtain compensation for a separate and distinct eye disability, which he believed to be separate and distinct from his then currently service-connected diabetic retinopathy.  In a February 2008 VA correspondence, the RO indicated it was working to develop his application for increased compensation for diabetic retinopathy.  The claim was subsequently developed and denied in an April 2008 rating decision.  

Pursuant to 38 U.S.C. § 5110(a) and (b)(2), the effective date of award "shall not be earlier than the date of receipt of the application thereof.", unless the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  
The Court has held that 38 U.S.C. § 5110 (b)(2) specifically links any effective date earlier than the date of application to: (1) evidence that an increase in disability had occurred; and (2) to the receipt of an application within one year after that increase in disability.  The application referred to must be an application on the basis of which the increased rating was awarded, because there would be no reason to adjudicate the question of the effective date prior to the award of a rating increase, just as there would be no reason to assign a disability rating on a disability compensation claim until service connection had been awarded.  38 U.S.C. § 5110(b)(2) allows a claimant to be awarded an effective date up to one year prior to the filing of an application for an increase, if an increase to the next disability level is ascertainable, and if a claim is received within one year thereafter.  See Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010) (explaining that the legislative history of 38 U.S.C. § 5110(b)(2) was to provide Veterans a one-year "grace period" for filing a claim following an increase in severity of a service-connected disability).

According to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA or uniformed services hospital will be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of informal claim.  38 C.F.R. § 3.157(b).  But in the absence of a sufficient manifestation of an intent to apply for benefits for a disease or injury, or, here, consequent unemployment, a document providing medical information - in and of itself - is not an informal claim for VA benefits.  See Ellington v. Nicholson, 22 Vet. App. 141 (2007).

Here, the Veteran's January 2008 correspondence was construed by the RO as a formal claim for the increase in the rating for the Veteran's service-connected diabetic retinopathy, to include potentially a separate and distinct claim for open-angle glaucoma (i.e., a separate eye disability, but also a potential by-product complication of the diabetes).  While the Veteran's claim for an increase in the rating for the eye disability was denied, a claim for a TDIU is considered part and parcel of a claim for an increased rating for a disability underlying the claim for a TDIU, and is construed as having been first formally filed in January 2008.  Rice, 22 Vet. App. at 452.  See also See Mayhue v. Shinseki, 24 Vet. App. 273 (2011).

VA medical records dated December 28, 2007, reflect a prescription for eye drops and Travatan for treatment of the Veteran's eye disabilities.  Therefore, the Board finds that this medical record dated in December 2007 represents his informal claim for an increase in the rating for his eye disability, and that the subsequent January 2008 correspondence within the next year (indeed, just the following month) officially formalized the claim.  As such, they also represent the formal and informal claims of derivative entitlement to a TDIU, as the record represents that the severity of the underlying disability at that time would have precluded the Veteran from substantially gainful employment.  

Contrary to what the AOJ concluded, the February 3, 2016 VA Form 21-8940 is not the appropriate effective date for the TDIU, as an increased rating claim for the underlying disability giving rise to derivative entitlement to the TDIU existed many years prior to that.  Further, the correspondence of January 2008 is not the appropriate effective date for the TDIU, either, as there is a factually ascertainable increase in the disability that occurred within one year preceding the date of the receipt of the formal claim for the increase in compensation.  Lastly, the appropriate effective date is not after the receipt of the formal claim as the increase in the underlying disability did not occur after the claim, either January 2008 or February 2016, was filed.  38 U.S.C. 5110(b)(2); Dalton, 21 Vet. App. at 31-32; Harper, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).  

In conclusion, the Board finds that the Veteran's service-connected disabilities, diabetes mellitus type II and various residual disabilities, prevent him from substantially gainful employment, and an implied claim for a TDIU first arose in January 2008, as part and parcel of a claim for an increased compensation for the Veteran's service-connected diabetes mellitus type II and diabetic retinopathy.  Further, December 28, 2007 is the first date it is factually ascertainable within a year prior to the formal filing for an increased rating in January 2008, of worsening of his eye disabilities (a complication of his underlying diabetes).  In addition, his service-connected disabilities at the time of the January 2008 claim for increased compensation were of common etiology and, therefore, considered one disability, rated at 70 percent, pursuant to the schedular criteria for a TDIU.  Therefore, December 28, 2007, but no earlier, is the proper effective date of entitlement to the TDIU.  

For the purposes of entitlement to DEA benefits under 38 U.S.C. Chapter 35, basic eligibility exists if, among other things, the Veteran was discharged from service under conditions other than dishonorable and he has a permanent and total service-connected disability.  38 U.S.C. § 3501; 38 C.F.R. §§ 3.807, 21.3021.  

Since the Board has determined that the proper effective date for the TDIU is December 28, 2007, it follows that this also is the correct effective date for the derivative entitlement to DEA benefits.  Therefore, the Board concludes that an earlier effective date of December 28, 2007, for the grant of basic eligibility for DEA benefits is also warranted.

ORDER

An earlier effective date of December 28, 2007, though no earlier, is granted for the TDIU, subject to the statutes and regulations governing the payment of retroactive VA compensation.

As well, an earlier effective date of December 28, 2007, though no earlier, is granted for the basic eligibility for DEA benefits, also subject to the statutes and regulations governing the payment of retroactive VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


